DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Wilford on 04/12/2021.

The application has been amended as follows: 
                                                                  In The Claims
3.	Cancel claim 3, from the application.
In claim 1, line 10, after “strip;” insert --whereby the metal strip is transported in a floating and contact-free manner between the upper air nozzles and the lower air nozzles;-- before “a plurality” in line 11.
In claim 1, line 14, replace “spaced” with --spaced apart--.
In claim 1, line 15, replace “above and/or blow” with --below--.
In claim 7, line 3, replace “upper sit nozzles” with --upper air nozzles--.

Allowable Subject Matter
4.	Claims 1, 2, 4-7, 9, 12 and 16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Yoshimoto et al. (US 4,401,484) and Matsumura et al.  (JSP61253329) as combined differs from the instant claimed invention by failing to teach and/or adequately suggest the combined use of water spray nozzles and air spray nozzles in cooling a moving metal strip by integrating water coolers into strip-floating coolers; whereby the metal strip is transported in a floating and contact-free manner between upper air nozzles and lower air nozzles while being cooled by the water spray nozzles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733